Citation Nr: 1224740	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  05-40 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 40 percent for low back pain with sciatica and status post L-4 to sacrum fusion secondary to L-5 spondylolysis on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1981 to April 1988.

This matter is on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In this case, the Veteran submitted a claim in April 2003, seeking a rating in excess of 40 percent for his lumbar spine disability.  Although the RO denied entitlement to an increased rating in a June 2003 decision, it did grant a separate 10 percent rating for neurological symptoms.  He appealed this decision, where it was ultimately denied by the Board in June 2010 on the basis that the criteria for a rating in excess of 40 percent had not been met on either a schedular or extraschedular basis.  

However, in cases where the record indicates that a veteran is unemployable, VA is obligated to consider entitlement to a total disability rating based on individual unemployability (TDIU) as part of the underlying claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As additional development was required regarding this aspect of the Veteran's claim, the Board remanded the issue of entitlement to TDIU for a VA examiner's opinion. 

While this development was being completed, the Veteran appealed the Board's June 2010 decision to the Court of Appeals for Veterans Claims (Court), arguing that it was error for the Board to consider entitlement to an extraschedular rating for his lumbar spine disorder before the development related to TDIU was completed.  

In a September 2011 memorandum decision, the Court set aside the Board's June 2010 decision and remanded the issue of entitlement to an extraschedular rating for the Veteran's lumbar spine disability for further development.  In doing so, the Court stated that if the Board determines that additional development is required for TDIU, it cannot simultaneously find that marked interference with employability (a factor for consideration under 38 C.F.R. § 3.321(b)) is not shown.  Therefore, this aspect of the claim (entitlement to a rating in excess of 40 percent on an extraschedular basis) was remanded in order for the Board to consider the evidence related to the TDIU claim.  

The necessary development for the Veteran's TDIU claim was completed.  This aspect of the claim was denied by the Board in a September 2011 decision.  There is no evidence that the Veteran has appealed the Board's September 2011 decision to the Court.  The Veteran, through his representative, has waived RO consideration of all newly acquired evidence as it relates to the present appeal.  See Appellant's Brief dated May 2012.  The appeal on the issue of entitlement to a rating in excess of 40 percent for low back pain with sciatica and status post L-4 to sacrum fusion secondary to L-5 spondylolysis on an extraschedular basis is now ready for disposition.  


FINDING OF FACT

The Veteran's lumbar spine disability may be adequately considered under the schedular criteria and, in any event, does not represent an exceptional disability picture that is characterized by factors such as frequent hospitalizations or interference with employment.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 40 percent for low back pain with sciatica and status post L-4 to sacrum fusion secondary to L-5 spondylolysis on an extraschedular basis have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Specifically, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 2004, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   Additionally, a notice letter meeting the requirements of Dingess was mailed to the Veteran in November 2008, and the matter was subsequently readjudicated by the RO. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

VA has acquired the Veteran's VA outpatient treatment records, service treatment records and records submitted in conjunction with a claim for benefits with the Social Security Administration.  The Veteran has also submitted a statement from his private physician, Dr. G.P.  While the Veteran was sent a letter in November 2008 that included the request that he complete a medical release form (VA Form 21-4142) for any non-VA health care provider that had treated him for his low back disability since 2002, he did not respond.  

VA examinations and opinions with respect to the issue on appeal were obtained in July 2002, April 2003, December 2004, March 2009 and December 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  All of the pertinent evidence of record, to include examinations of the Veteran's disability and his own statements of how it affects his daily life, were duly considered.  

Recognition is also given to the fact that the Veteran was last physically examined over three years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95. Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since these VA examinations, and he has not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Finally, it is noted that this appeal was remanded by the Board in September 2008 and again in June 2010 for further development.  Specifically, in the September 2008 remand, the Board instructed the RO to acquire the most current VA treatment records, SSA records, and to provide the Veteran with a VA examination in order to determine the current extent of his service-connected lumbar spine disability.  The Board also specifically instructed the RO to request the Veteran's authorization to obtain additional private treatment records.  In the June 2010 Remand, the Board instructed the RO to acquire a VA opinion as to the effect of the Veteran's service-connected disabilities on his employability.  

The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  First, the RO acquired the Veteran's most recent VA treatment records and SSA records.  While the Veteran was sent a letter in November 2008 requesting authorization to acquire his private treatment records, he did not respond.  Finally, the Veteran was afforded a new VA examination in March 2009, and this same VA examiner provided an addendum opinion regarding his employability in December 2010.  Accordingly, the Board finds that the September 2008 and June 2010 Remand directives were substantially complied with.  Thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

In general, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Most typically, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has also been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Finally, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is currently rated at 40 percent for his lumbar spine disability, and is also in receipt of a separate 10 percent rating for neurological impairment in the right lower extremity.  In a June 2010 decision, the Board denied entitlement to a rating in excess these assigned ratings on a schedular basis, and this aspect of the decision is final.  Per the Court's instructions, the Board considers entitlement to a rating in excess of 40 and 10 percent, respectively, on an extraschedular basis only.    

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).
The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

As an initial matter, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, in the previous June 2010 decision, the Board applied the Veteran's low back symptoms to the applicable rating criteria, general counsel opinions, and case law.  The Veteran has never contested the accuracy of that evaluation.  Further, although the diagnostic codes in this case allow for higher ratings, the Board fully explained at that time why the higher ratings were not warranted.  Namely, that unfavorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months has not been shown.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243 (2011).  

Given that the applicable schedular rating criteria are more than adequate in this case, the Board is not required to consider whether the Veteran's lumbar spine disability picture includes exceptional factors.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

However, even if the Board were to conclude that the rating criteria were inadequate, the second prong of the Thun analysis would not have been met in any event, as the evidence does not reflect an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  At his VA examination in July 2002, the Veteran stated that his wife does most of the yard and housework.  A statement from a private physician in October 2004 estimates that the Veteran would need to miss as much as six weeks of work had he been employed.  However, a VA examiner in December 2004 concluded that much of the Veteran's symptomatology arises from his overall inactivity and obese state as opposed to his lumbar spine disability.  Additionally, at a new VA examination in March 2009, the examiner noted that the Veteran's disability would have significant effects on physical activities such as exercise, travelling and recreation, but that the effects on more sedentary activities such as bathing, dressing and shopping were only mild to moderate.  Finally, in a December 2010 addendum, this VA examiner substantially agreed with the December 2004 examiner in concluding that it was the Veteran's overall physical health had a greater effect on his employability than his low back disability.  It is also crucial to note that the Veteran has remained ambulatory throughout the course of the appeal.  

Put another way, while it is difficult to accurately assess the interference his low back disability would cause on his employment (given that he is not employed), the evidence does not indicate that any potential interference with the Veteran's employment would have been caused by his lumbar spine disorder that is not already contemplated in the presently assigned disability ratings.  Moreover, and of import, a review of the record does not indicate that the Veteran has ever been hospitalized for his low back disability during the course of the appeal.  

In considering this aspect of the claim, the Board has also considered the Veteran's statements that his disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability to his low back disability according to the appropriate diagnostic codes.  Moreover, although the issue here revolves around whether the Veteran is entitled to a rating based on factors outside of the regulatory criteria, the Board has found that the competent evidence provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations to be more probative and more accurately represent the Veteran's disability picture. 

In sum, after a careful review of the evidence of record, the Board finds that the schedular criteria contained in 38 C.F.R. § 4.71a is more than adequate to accurately assess the Veteran's disability.  Moreover, even if the Board were to find that the schedular criteria were somehow inadequate, which it does not find, the Veteran's disability is not so exceptional as to require extraschedular consideration.  The benefit of the doubt rule is not applicable and the appeal is denied.


ORDER

A rating in excess of 40 percent for low back pain with sciatica and status post L-4 to sacrum fusion secondary to L-5 spondylolysis on an extraschedular basis is denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


